Citation Nr: 1501476	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  08-35 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a shrapnel wound to the right buttock and leg.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure.

4.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active military service from June 1966 to June 1968.

This matters come before the Board of Veterans' Appeals (Board) on appeal from September 2006 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board observes that an April 2012 Report of Contact shows that the Veteran withdrew his claim for service connection for a shrapnel wound to the right buttock and leg (the reason is unclear).  However, this issue was readjudicated in a June 2014 Supplemental Statement of the Case and was included as an issue on appeal in the December 2014 Brief of Appellant.  Hence, the Board finds that his claim remains on appeal and is properly before the Board.  Further, as the claim for service connection for shrapnel wounds of the right buttocks is being granted on the merits in the decision below, the Board finds no prejudice in rendering a favorable decision regarding this claim.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  On April 20, 2011, prior to the promulgation of a decision in the appeal, the Board received a statement from the Veteran that he desired to withdraw his appeal on the issue of entitlement to a TDIU.

2.  The Veteran served on active duty in the Republic of Vietnam and is presumed to have been exposed to herbicide agents such as Agent Orange.

3.  Giving him the benefit of the doubt, the Veteran has shrapnel wounds to the right buttock and leg that are etiologically related to his active duty service.

4.  The Veteran's neck disability was not manifest during service or for many years thereafter, and is unrelated to service.

5.  The Veteran's peripheral neuropathy was not manifest during service or for many years thereafter, and is unrelated to service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a TDIU, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.   Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for shrapnel wounds to the right buttock and leg, are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  A neck disability was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(2014).

4.  Peripheral neuropathy was not incurred in or aggravated by service, and may not be presumed related to service or herbicide exposure therein.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in an April 2011 written statement, the Veteran withdrew the claim of entitlement to a TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim, the Board does not have jurisdiction to review them, and it is dismissed.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Shrapnel Wound to the Right Buttock and Leg

The Veteran asserts that he has shrapnel wounds to the right buttock and leg that are related to his service.  The service treatment records indicate treatment for his wounds.

On December 2012 VA scars/disfigurement Disability Benefits Questionnaire (DBQ) examination, the examiner diagnosed shrapnel wounds bilateral buttocks.  The examiner opined that the Veteran has blast wounds and that there is no reason to doubt that the flying metal fragments did not impact both buttocks.  This is a matter of common sense.  The examiner concluded that there is sufficient material information to establish a nexus between the left buttock condition and the service-connected right buttock condition.  Notably, in the August 2012 rating decision, the RO granted service connection for shrapnel wounds to the left buttock and leg.

Accordingly, with the resolution of reasonable doubt in the favor of the Veteran, the Board finds that the criteria for service connection for shrapnel wounds to the right buttock and leg are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. §§ 3.102.

The nature and extent of this disability caused by service is not currently before the Board.

Neck and Peripheral Neuropathy Disabilities

The Veteran contends that he has neck disability and peripheral neuropathy due to injuries he sustained either during a rocket attack in the Republic of Vietnam in 1967 or from being a paratrooper.  Alternatively, he contends that his peripheral neuropathy is a result of exposure to Agent Orange during service.

Initially, the Board finds that the presumptive service connection provisions of 38 C.F.R. § 3.307 and 3.309(a) are not applicable in this case.  In this regard, the evidence of record is negative for any diagnosis of acute or subacute peripheral neuropathy that is presumptively associated with herbicide exposure.  Moreover, the December 2012 VA Disability Benefits Questionnaire (DBQ) examiner opined that there is insufficient material information to establish a nexus between the Veteran's herbicide exposure and his current peripheral neuropathy.  Accordingly, service connection is not warranted on a presumption of herbicide exposure.

The Veteran is not precluded, however, from establishing service connection with proof of actual direct causation as due to active duty service.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The Board observes that the Veteran's DD Form 214 documents that he was awarded a Purple Heart and Combat Infantry Badge for his service the Republic of Vietnam.  However, the evidence does not show that he sustained any injury to his neck or experienced peripheral neuropathy during service.

In this regard, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to a neck disability or any neurological disability.  A June 1968 separation examination reflects a normal clinical evaluation of his spine, neck, and upper and lower extremities and normal neurologic evaluation.

Notwithstanding, the Board has assumed the Veteran did, at some point during service, injure his neck and possibly his extremities during service.  

This question then becomes did these injuries from between June 1966 to June 1968 become a chronic problem at this point, 46 years after service. 

Post-service evidence does not reflect complaints of neck disability or neurologic symptoms for many years after service discharge.  Specifically, treatment records first reflect complaints of neck problems in November 2005 diagnosed as mild retrolisthesis of C6 most likely due to the discogenic disc disease; cervical spondylosis with degenerative changes of the cervical spine and foramina narrowing at C4-C5 and C5-C5-C6 on MRI.  Neurologic complaints were documented in a December 2005 report which indicates that he had motor and sensory polyneuropathy per EMG.

The Veteran's reported history of continued neck and neurologic symptomatology since active service has also been considered, but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems relating to his neck and peripheral neuropathy until 2005.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the Board finds that the Veteran did not experience any symptoms of the claimed conditions for over 37 years after service.  This long period without problems (while, importantly, other problems are indicated) weighs against the claims.  

On December 2012 VA examination, the Veteran claimed that he filed a claim (with respect to his neck and peripheral neuropathy) in the 1970s, but was unsure of the outcome of his claim.  A review of the claims file shows that he filed a claim for a leg wound in May 1972.  However, there is no record of any claim filed for his neck and neuropathy until April 2006.  The Veteran's contention that he filed a claim for his neck and peripheral neuropathy in the 1970s is not accurate and is unsupported by the evidence of record (the record is highly detailed and complete).  Rather, the record shows that it was not until 2006, 40 years later, that he initially filed a claim for a neck disability and peripheral neuropathy.

The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for his neck disability and peripheral neuropathy at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference). 

Simply stated, the Veteran knew how to file a claim in 1972 but, despite his assertion to the contrary, did not initially file a claim for his neck disability or peripheral neuropathy until 2006.  His own actions provide some factual evidence against these claims.   

Had the Veteran been experiencing neck and peripheral neuropathy problems at that time, there seems to be no reason why the Veteran would not have also filed compensation claims for his neck and peripheral neuropathy disabilities at that time.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his neck and neurologic system were normal at the time he left service.  

Moreover, post-service treatment records include a November 2005 report which indicates that the Veteran suffered head/neck trauma due to a fall three months prior that required 16 sutures and emergency room care.  

A May 2006 neuropsychological assessment indicated sensory and motor polyneuropathy of an unclear etiology.  No mention was made of the Veteran's history of neck and/or neurological symptoms related to his service at that time.  While the Veteran's highly honorable service is noted for the record, there is simply no basis to find the Veteran has, as contented, had these problems for many decades and significant evidence against these claims, including the Veteran's own actions in this case over many years.

Accordingly, the Board finds any of the Veteran's statements asserting continuity of symptomatology of neck and peripheral neuropathy problems since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of neck and peripheral neuropathy disability are not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the neck and peripheral neuropathy problems the Veteran has today are connected to service.  The service and post-service evidence provide particularly negative evidence against these claims. 
On VA neck (cervical spine) conditions and peripheral nerves DBQ examinations in December 2012, the Veteran presented with a history of injury to his neck in a rocket attack during service in 1967 for which he received field treatment.  He complained of pain since that time.  After thorough orthopedic and neurological examinations, the examiner diagnosed cervical sprain; cervical radiculitis, bilateral; and bilateral median and ulnar neuropathy.

The examiner opined that the Veteran's neck condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness based, in part, on the rationale that the Veteran has cervical spine arthritis, spondylosis and foraminal narrowing with nerve root compression, bilaterally from C3-8, findings which are consistent with non-traumatic age-related osteoarthritis and foraminal narrowing with nerve root encroachment.  Treatment for the neck condition was not initiated until nearly 39 years after the rocket explosion injury.  The examiner explained that scientific factors of this claim do not support a traumatic injury as the etiology of the Veteran's neck condition.  Further, the length of time between injury in 1967 and treatment in 2006 is also not supportive of causality.  The examiner explained that the aging process has had undisputable effects on the condition of the spine of this 71 year old Veteran with osteophyte formation and increased foraminal narrowing.

In an April 2013 addendum, the VA examiner explained that there STRs were void of any diagnosis or treatment of any cervical spine disability.  He further explained that the available medical evidence did not reference any spine condition until he pursued VA treatment in 2006.  In the rationale provided, the examiner explained that the single most common risk factor for development of cervical degenerative joint disorder is aging. He noted that the Veteran was first diagnosed with cervical degenerative joint disease (DJD) at the age of 65-the age around which most people develop cervical DJD.  The examiner stated that the Veteran's history as a paratrooper carried with it an increased risk of injury to the cervical spine and that one would expect to see an accelerated onset of cervical DJD secondary to traumatic arthritis from repeated jumps.  However, this was not the case in this Veteran.  There is no material evidence to demonstrate a premature onset of cervical DJD.  The examiner maintained after additional medical research and consultation with other occupational medicine experts that there is insufficient medical evidence to establish a nexus between the Veteran's active duty service and his current cervical spine DJD.  The examiner concluded that there is less than a 50% probability that the Veteran's current cervical spine condition was incurred or aggravated by his active service.

With regard to peripheral neuropathy, the examiner stated that nerve conduction tests and EMGs are supportive of peripheral neuropathy of the median and ulna sensory and motor nerves, a non-traumatic gradual onset condition.  However, the examiner opined that the Veteran's peripheral nerve conditions are less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He further opined that there is insufficient evidence to establish a nexus between the Veteran's Agent Orange exposure and his current peripheral neuropathy.  To the extent that the Veteran's symptoms may be related to his nonservice-connected neck disability, the examiner explained that the Veteran had surgery on both wrists for carpal tunnel syndrome which is not considered a cervical spine condition but results from nerve compression of the wrists.  The examiner concluded that the etiology of the peripheral nerve condition is carpal tunnel syndrome.

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his neck and peripheral neuropathy disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of orthopedic and neurologic disabilities, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Veteran's claim for service connection for shrapnel wounds of the right buttock and leg is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue. 

With respect to his claims for service connection for a neck disability and peripheral neuropathy, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran letters in May 2006 and September 2008 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations and opinions were obtained in December 2012 and an addendum was obtained in April 2013.  In sum, the Board finds that the examination reports and opinions show that the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough orthopedic and neurologic examinations, noting all findings necessary for proper adjudication of the matter, and explained rationales for the opinions offered.  Hence, the Board finds that the numerous VA medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

The issue of entitlement to a TDIU, is dismissed.

Service connection for a shrapnel wound to the right buttock and leg is granted.

Service connection for a neck disability is denied.

Service connection for peripheral neuropathy, to include as secondary to herbicide exposure, is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


